DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima US 2019/0160971 A1 (“Fukushima”).
As to claim 1, Fukushima discloses an apparatus for generating an augmented navigational image for aligning a vehicle to a wireless charging pad comprising: 
a camera operative for capturing a first image in a forward longitudinal direction and a second image (Paragraphs 58 or 67 – e.g., use of cameras, including forward facing);
a processor operative for detecting the wireless charging pad, a right parking space line and a left parking space line in response to the first image (Figure 2 and Paragraphs 60, 64, or 101 – e.g., image processor and parking space lines), determining first distance between the wireless charging pad and the right parking space line and a second distance between the wireless charging pad and the left parking space line (Figures 5A-B or Paragraphs 84-98 – e.g., tracking coil and vehicle positions within the parking frame/space in order to reach a “chargable range”), generating the augmented navigational image in response to the first image and the second image wherein the augmented navigational image further includes a right longitudinal guidance line indicative of the first distance between a vehicle longitudinal axis and the right parking space line and a left longitudinal guidance line indicative of the second distance between the vehicle longitudinal axis and the left parking space line (Figures 8A and B or Paragraph 127– e.g., displaying the parking space and pad location relative to left and right lines indicating the estimated vehicle course) such that when the vehicle longitudinal axis is aligned with the wireless charging pad, the right longitudinal guidance line is overlaid on the right parking space line and the left longitudinal guidance line is overlaid on the left parking space line (Figures 8A and B – e.g., overlap/overlay when the vehicle is properly aligned); and 
a display within a vehicle cabin operative for displaying the augmented navigational image (Figure 1 and Paragraphs 127-129 – e.g., a display, used for showing the image).  Some of the elements disclosed by Fukushima are taught in different embodiments of the invention.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made that different elements may be combined in order to provide a better user interface and provide additional information to the driver.
As to claim 2, Fukushima discloses the apparatus of claim 1.  Fukushima further discloses wherein the augmented navigational image includes a top down view perspective (Figures 5A-C or 8A).
As to claim 3, Fukushima discloses the apparatus of claim 1.  Fukushima further discloses wherein the display is operative to display the first image and the augmented navigational image (Figure 8A).
As to claim 4, Fukushima discloses the apparatus of claim 1.  Fukushima further discloses wherein the augmented navigational image further includes a charging pad indicator indicative of the location of the wireless charging pad (Paragraph 129 – e.g., a charging pad indicator necessary in displaying “relative position of the coils”).
As to claim 5, Fukushima discloses the apparatus of claim 1.  Fukushima further discloses wherein the augmented navigational image further includes a charging pad indicator indicative of the location of the wireless charging pad and a charge coupler indicative of a location of a wireless charge coupler on the vehicle (Paragraph 129 – e.g., charge coupler and charging pad icon necessary in displaying “relative position of the coils”).
Claims 9-13 and 16-17 recite elements which are similar to claims 1-5, and are rejected for the same reasons.  The examiner notes that Fukushima discloses the use of front/rear imaging and multiple cameras (e.g., Fukushima Paragraph 67) while gathering image data for the alignment method.
As to claim 18, Fukushima discloses the apparatus of claim 16.  Fukushima further discloses wherein the processor is further operative to generate an augmented front view image in response to the first image wherein the augmented front view image includes the left longitudinal guidance line and the right longitudinal guidance line rendered from a front view perspective (Figure 3A – in a forward parking scenario, the image and image processor would work with a front, rather than a back, view).
As to claim 19, Fukushima discloses the apparatus of claim 16.  Fukushima further discloses wherein the display is further operative to display the augmented front view image (Figure 3A – in a forward parking scenario, the image and lines would show a front, rather than a back, view).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claims 1 or 9 above, and further in view of Bonny US 2012/0286730 A1 (“Bonny”).
As to claim 6, Fukushima discloses the apparatus of claim 1.  Fukushima teaches detecting a wireless charging pad when a vehicle is in parking mode and/or may be getting close to the charging coil, but does not explicitly teach the additional limitations of claim 6.  However, the missing element is well known in the art because while disclosing a vehicle which detects charging stations, Bonny discloses charging station detection below a certain vehicle speed (Bonny Paragraph 162).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the vehicle alignment method of Fukushim to use the detection criteria of Bonny and for the processor to be operative for detecting the wireless charging pad in response to a vehicle speed being less than a threshold speed because using that criteria would be similar to identifying a parking mode and/or would be slow enough to use a variety of station detection means.
Claim 14 recites elements similar to claim 6, and is rejected for the same reasons.
Claims 7-8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Kuribara et al. US 2018/0134163 A1 (“Kuribara”).
As to claim 7, Fukushima discloses the apparatus of claim 1.  Fukushima teaches detecting a wireless charging pad, but does not explicitly teach the additional limitations of claim 7.  However, the missing element is well known in the art because while disclosing a vehicle which detects charging stations, Kuribara discloses charging pad detection in response to vehicle location and a map of charging stations (Kuribara Paragraph 46).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the detection criteria of Kuribara in the alignment method of Fukushima and for the processor to be operative for detecting the wireless charging pad in response to a vehicle location being proximate to a wireless charging station location because doing so would activate the charging pad detection when there is a charging pad which may be available for charging.
As to claim 8, Fukushima discloses the apparatus of claim 1.  Fukushima teaches detecting a wireless charging pad, but does not explicitly teach the additional limitations of claim 8.  However, the missing element is well known in the art because while disclosing a vehicle which detects charging stations, Kuribara discloses charging pad detection in response to vehicle location and a map of charging stations (Kuribara Paragraph 46).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the detection criteria of Kuribara in the alignment method of Fukushima and for the processor to be operative for detecting the wireless charging pad in response to a vehicle location being proximate to a wireless charging 
Claims 15 and 20 recite elements similar to claim 8, and are rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851